EXHIBIT 10.1
EXECUTION VERSION




AMENDMENT NO. 4 TO THE CREDIT AGREEMENT
AMENDMENT NO. 4 TO THE CREDIT AGREEMENT, dated as of June 10, 2016 (this
“Amendment”), by and among CENVEO CORPORATION, a Delaware corporation (the
“Borrower”), each of the LENDERS party hereto, the ISSUING BANK and each of the
other LOAN PARTIES party hereto, and acknowledged by BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement (as defined below).
WHEREAS, reference is hereby made to the Credit Agreement, dated as of April 16,
2013, as amended by Amendment No. 1 to the Credit Agreement, dated as of
December 11, 2013, as further amended by Amendment No. 2 to the Credit
Agreement, dated as of June 10, 2014, as further amended by Amendment No. 3 to
the Credit Agreement, dated as of January 30, 2015, and as further amended by
that certain Increasing Lender Agreement, dated February 4, 2015 (as so amended,
the “Existing Agreement”; as the Existing Agreement is amended by this
Amendment, and as it may be further amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the terms thereof,
the “Credit Agreement”), among Cenveo, Inc., the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender, the other agents party thereto
and each Lender from time to time party thereto; and
WHEREAS, pursuant to Section 11.01 of the Existing Agreement, the Borrower
desires to amend the Existing Agreement to (i) reduce the aggregate amount of
the Lenders’ Revolving Commitments to $190,000,000, (ii) extend the Maturity
Date and (iii) make certain other modifications set forth herein, and the
Lenders and the Issuing Bank have agreed to such amendments on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1.Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein (including, without limitation, in the preamble
and recitals hereto) which is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference to “this
Agreement”, “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference to the Existing Agreement contained in the Existing Agreement shall,
after this Amendment becomes effective, refer to the Credit Agreement. Each
reference to “the Credit Agreement”, “thereof”, “thereunder”, “therein” and
“thereby” and each other similar reference to the Existing Agreement contained
in the other Loan Documents shall, after this Amendment becomes effective, refer
to the Credit Agreement. This Amendment is a “Loan Document” as defined under
the Credit Agreement.
Section 2.Amendments to Existing Agreement. The Existing Agreement is, effective
as of the Amendment No. 4 Effective Date (as defined below), hereby amended
pursuant to Section 11.01 of the Existing Agreement as follows:
(a)New Definitions. The following new definitions are hereby added to Section
1.01 of the Existing Agreement in the appropriate alphabetical order:
“2016 Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of June 10, 2016, among the Borrower, Holdings, the other Guarantors, Bank of
America, N.A., as the “Senior Priority Collateral Agent” (as defined therein),
and The Bank of New York Mellon, as collateral agent for the 2016 Secured Note
Purchasers, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.







--------------------------------------------------------------------------------





“2016 Notes” means, collectively, the 2016 Secured Notes and the 2016 Unsecured
Notes.
“2016 Secured Note Purchase Agreement” means the Indenture and Note Purchase
Agreement, dated as of June 10, 2016, among the Borrower, Holdings, the other
guarantors party thereto, the 2016 Secured Note Purchasers and The Bank of New
York Mellon, as trustee, which provides for the issuance of the 2016 Secured
Notes.
“2016 Secured Notes” means the 4% Senior Secured Notes due December 2021 issued
by the Borrower to the 2016 Secured Note Purchasers pursuant to the 2016 Secured
Note Purchase Agreement.
“2016 Secured Note Purchasers” means Allianz Global Investors U.S. LLC, a
Delaware limited liability company, and the other purchasers from time to time
of the 2016 Secured Notes under the 2016 Secured Note Purchase Agreement,
together with their successors and assigns.
“2016 Unsecured Indenture” means the Indenture, dated as of June 10, 2016, among
the Borrower, the guarantors party thereto and The Bank of New York Mellon, in
its capacities as trustee and as collateral agent, which provides for the
issuance of the 2016 Unsecured Notes.
“2016 Unsecured Notes” means the 6.000% Senior Notes due May 2024 issued by the
Borrower pursuant to the 2016 Unsecured Indenture.
“Amendment No. 4” means Amendment No. 4 to the Credit Agreement, dated as of
June 10, 2016, by and among the Borrower, the Lenders party thereto, the Issuing
Bank and the other Loan Parties party thereto, and acknowledged by the
Administrative Agent.
“Amendment No. 4 Effective Date” means June 10, 2016.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.




-2-
    



--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Senior Notes Stub Reserve” means on each day during the period beginning on
February 13, 2017 and ending upon the repayment of the Senior Notes, a reserve
equal to the aggregate principal amount then outstanding under the Senior Notes
on such day.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)Existing Definitions.
(i)The definition of “Applicable Margin” in Section 1.01 of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:
““Applicable Margin” means, with respect to any Type of Revolving Loan, (x) from
and after the Amendment No. 4 Effective Date and prior to June 10, 2017, the per
annum margin set forth below for Level III, and (y) prior to the Amendment No. 4
Effective Date and from and after June 10, 2017, the per annum margin set forth
below, as determined by the Average Availability as of the most recent
Adjustment Date:
Level
Average Availability (percentage of Aggregate Commitments)
Base Rate Loans
Eurodollar Rate Loans
I
≥  66%
1.00%
2.00%
II
≥  33% but < 66%
1.25%
2.25%
III
< 33%
1.50%
2.50%



Subject to clause (x) above, the Applicable Margin shall be subject to increase
or decrease on the first Business Day of each fiscal quarter based on Average
Availability, and each such increase or decrease in the Applicable Margin shall
be effective on the Adjustment Date occurring immediately after the last day of
the fiscal quarter most recently ended. If the Borrower fails to deliver any
Borrowing Base Certificate on or before the date required for delivery thereof,
then, at the option of the Required Lenders, the Applicable Margin shall be
determined as if Level III were applicable, from the first day of the calendar
month following the date such Borrowing Base Certificate was required to be
delivered until the date of delivery of such Borrowing Base Certificate.”
(ii)The definition of “Change of Control” in Section 1.01 of the Existing
Agreement is hereby amended by deleting the parenthetical at the end of clause
(b).




-3-
    



--------------------------------------------------------------------------------





(iii)The definition of “Defaulting Lender” in Section 1.01 of the Existing
Agreement is hereby amended by amending and restating clause (d) thereof to read
as follows:
“(d) has, or has a direct or indirect parent company that has, (i) become the
subject of an insolvency proceeding or taken any action in furtherance thereof
or (ii) become the subject of a Bail-In Action;”
(iv)The second sentence in the definition of “Eligible Accounts” in Section 1.01
of the Existing Agreement is hereby amended by deleting the “or” at the
beginning of clause (n), adding “; or” immediately before the “.” and adding the
following as a new clause (o) immediately before the “.”:
“(o) it is unbilled; provided that notwithstanding the foregoing, up to
$12,000,000 in the aggregate at any time outstanding of unbilled Accounts will
not be considered ineligible under this clause (o) so long as (i) such unbilled
Accounts have a minimum account size of $200,000 each, (ii) the service period
covered by the applicable invoice for such unbilled Accounts does not exceed 31
days and (iii) such unbilled Accounts are billed within 14 days of the end of
the relevant service period covered by the applicable invoice”
(v)The definition of “Eurodollar Rate” in Section 1.01 of the Existing Agreement
is hereby amended by adding “; provided, further, that to the extent any such
rate determined pursuant to this definition is below zero, the Eurodollar Rate
shall be deemed to be zero” immediately before the period at the end of such
definition.
(vi)The definition of “Federal Funds Rate” in Section 1.01 of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:
““Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the effective federal funds rate; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.”
(vii)The definition of “Loan Documents” in Section 1.01 of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:
““Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each
agreement governing Secured Bank Product Obligations, (g) each Joinder
Agreement, (h) Amendment No. 1, (i) Amendment No. 2, (j) Amendment No. 3, (k)
the 2014 Intercreditor Agreement, (l) the First Lien Intercreditor Agreement,
(m) Amendment No. 4, (n) the 2016 Intercreditor Agreement and (o) all other
documents and agreements executed and delivered in connection with the
Obligations hereunder.”






-4-
    



--------------------------------------------------------------------------------





(viii)The definition of “Maturity Date” in Section 1.01 of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:
““Maturity Date” means June 10, 2021, as such date may be extended from time to
time with respect to Extended Revolving Loans pursuant to Section 2.19; provided
that if the Borrower has not, prior to May 2, 2019, purchased, redeemed,
defeased or otherwise refinanced the First Lien Notes, such that no more than
$10 million of the First Lien Notes remains outstanding, with cash on hand
and/or proceeds of indebtedness, then the Maturity Date shall instead be May 2,
2019.”
(ix)The first paragraph in the definition of “Reserves” in Section 1.01 of the
Existing Agreement is hereby amended and restated in its entirety to read as
follows:
““Reserves” means the sum (without duplication) of (a) the Inventory Reserve;
(b) the Rent and Charges Reserve; (c) reserves for accrued and unpaid Royalties,
whether or not then due and payable; (d) the Bank Product Reserve; (e) to the
extent that the Borrowing Base includes any Eligible Account and/or Eligible
Inventory of a Canadian Guarantor, the Canadian Priority Payables Reserve; (f)
the Dilution Reserve; (g) reserves for amounts owed by any Loan Party to any
processor (including, without limitation, the Approved Processors); (h) the
aggregate amount of liabilities secured by Liens upon Collateral included in the
Borrowing Base that are senior to the Administrative Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); (i) the Canadian Existing Lien Reserve; (j) the Senior Notes Stub
Reserve; and (k) such additional reserves, in such amounts and with respect to
such matters, as the Administrative Agent in its Permitted Discretion may elect
to impose from time to time.”
(x)The definition of “Revolving Commitment” in Section 1.01 of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:
““Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder up to the amount set forth
on Schedule 2.01, or in the Assignment and Assumption Agreement pursuant to
which such Lender assumed its Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.07, (b) increased
from time to time pursuant to Section 2.15 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.06. The aggregate amount of the Lenders’ Revolving Commitments on the
Amendment No. 4 Effective Date is $190,000,000.”
(c)Defaulting Lenders. Section 2.11(c) of the Existing Agreement is hereby
amended by amending and restating the last sentence thereof in its entirety to
read as follows:
“Subject to Section 11.23, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.”
(d)Revolving Commitment Increase. Section 2.15(a) of the Existing Agreement is
hereby amended and restated in its entirety to read as follows:
“(a)    Subject to the terms and conditions set forth herein, after the Closing
Date, the Borrower shall have the right to request, by written notice to the
Administrative Agent, an




-5-
    



--------------------------------------------------------------------------------





increase in the Revolving Commitments (a “Revolving Commitment Increase”) in an
aggregate amount not to exceed $10,000,000; provided that (i) the Borrower shall
only be permitted to request two (2) Revolving Commitment Increases during the
term of this Agreement and (ii) any Revolving Commitment Increase shall be in a
minimum amount of $5,000,000.”
(e)Revolving Commitment Increase Conditions. The second proviso to Section
2.15(b) of the Existing Agreement is hereby amended and restated in its entirety
to read as follows:
“provided that the establishment of such Revolving Commitment Increase shall be
subject to the satisfaction of each of the following conditions: (1) the
conditions set forth in Section 4.02(a) and (b) shall be satisfied; (2) the
Revolving Commitment Increase shall be effected pursuant to one or more joinder
agreements executed and delivered by the Borrower, the Administrative Agent, and
the Increase Loan Lenders, each of which shall be reasonably satisfactory to the
Borrower, the Administrative Agent, and the Increase Loan Lenders; (3) the Loan
Parties shall execute and deliver or cause to be executed and delivered to the
Administrative Agent such amendments to the Loan Documents, customary legal
opinions and other documents as the Administrative Agent may reasonably request
in connection with any such transaction, which amendments, legal opinions and
other documents shall be reasonably satisfactory to the Administrative Agent;
(4) the Borrower shall have paid to the Administrative Agent and the Lenders
such additional fees as may be agreed to be paid by the Borrower in connection
therewith; (5) such Revolving Commitment Increase shall be permitted under (A)
for so long as any First Lien Notes remain outstanding, the First Lien Notes
Indenture and (B) for so long as any 2014 Second Lien Notes remain outstanding,
the 2014 Second Lien Notes Indenture; (6) for so long as any 2016 Secured Notes
remain outstanding, holders of more than 50% of the outstanding principal amount
of the 2016 Secured Notes shall consent in writing to the establishment of such
Revolving Commitment Increase; and (7) the definition of “Maximum Senior
Priority Principal Amount” in the 2016 Intercreditor Agreement shall be amended
to include an aggregate principal amount equal to the amount of such Revolving
Commitment Increase”
(f)FATCA. Section 3.01 of the Existing Agreement is hereby amended by changing
clauses (f) and (g) thereof to clauses (h) and (i), respectively, and adding the
following as new clauses (f) and (g):
“(f)    Authorization to Share Documentation. Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to Section 3.01(e) of this Agreement.
(g)    FATCA Non-Grandfathered. For purposes of FATCA, from and after the
Amendment No. 4 Effective Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement and any Loan made hereunder (including any Loan that has been already
outstanding) as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).”
(g)Financial Statements. Section 6.01(a) of the Existing Agreement is hereby
amended by adding the following proviso before the “;”:
“; provided that the report and opinion of a Registered Public Accounting Firm
delivered in connection with the financial statements of Holdings and its
Subsidiaries as at the end of the 2016




-6-
    



--------------------------------------------------------------------------------





fiscal year may be subject to a “going concern” or like qualification or
exception as it relates to the maturity of the Senior Notes”
(h)Collateral Monitoring and Reporting. Section 6.20(e) of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:
“(e)    Administration of Deposit Accounts. Schedule 6.20 sets forth all Deposit
Accounts (other than Excluded Deposit Accounts) maintained by the Loan Parties,
including all Dominion Accounts, as of the Closing Date. Subject to Section
6.20(c), each Loan Party shall take all actions necessary to establish the
Administrative Agent’s control (within the meaning of the UCC) over each such
Deposit Account other than Excluded Deposit Accounts at all times. Each Loan
Party shall be the sole account holder of each Deposit Account and shall not
allow any other Person (other than (i) subject to the terms of the First Lien
Intercreditor Agreement and the 2014 Intercreditor Agreement, the Administrative
Agent, the trustee and/or collateral agent (as the case may be) for the First
Lien Notes, the trustee and/or collateral agent (as the case may be) for the
2014 Second Lien Notes, and the applicable depositary bank, and (ii) on and
after the date of issuance of the 2016 Secured Notes, subject to the terms of
the First Lien Intercreditor Agreement, the 2014 Intercreditor Agreement and the
2016 Intercreditor Agreement (as applicable), the Administrative Agent, the
trustee and/or collateral agent (as the case may be) for the First Lien Notes,
the trustee and/or collateral agent (as the case may be) for the 2014 Second
Lien Notes, the trustee and/or collateral agent (as the case may be) for the
2016 Secured Notes, and the applicable depositary bank) to have control over a
Deposit Account or any deposits therein. The Borrower shall promptly notify the
Administrative Agent of any opening or closing of a Deposit Account by any Loan
Party (other than any Excluded Deposit Accounts), and no Loan Party shall open
any Deposit Accounts (other than any Excluded Deposit Accounts) at a bank not
reasonably acceptable to the Administrative Agent.”
(i)Liens.
(i)Section 7.01 of the Existing Agreement is hereby amended by deleting the word
“and” after clause (o), adding “; and” immediately before the “.” in clause (p),
and adding the following as a new clause (q) immediately before the “.”:
“(q)    Liens on Collateral securing Indebtedness and other obligations
evidenced by the 2016 Secured Notes and the documents executed and delivered by
the Loan Parties in connection therewith, so long as such Liens are subject to
the 2014 Intercreditor Agreement, the First Lien Intercreditor Agreement and the
2016 Intercreditor Agreement.”
(ii)    Section 7.01(p) of the Existing Agreement is hereby amended and restated
in its entirety to read as follows:
“(p)    Liens on Collateral securing Indebtedness and other obligations
evidenced by the First Lien Notes and other Indebtedness permitted under Section
7.02(o) and Section 7.02(q) and the documents executed and delivered by the Loan
Parties in connection therewith, so long as such Liens are subject to the First
Lien Intercreditor Agreement.”




-7-
    



--------------------------------------------------------------------------------





(j)Indebtedness.
(i)    Section 7.02(d)(ii) of the Existing Agreement is hereby amended and
restated in its entirety to read as follows:
`(ii) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to any
premiums required to be paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder and any accrued and unpaid interest thereon,”
(ii)    Section 7.02(j) of the Existing Agreement is hereby amended by deleting
clause (E) contained in the proviso thereof in its entirety and substituting
therefor the new phrase “(E) [reserved]”.
(iii)    Section 7.02(k) of the Existing Agreement is hereby amended and
restated in its entirety to read as follows:
“(k) Indebtedness evidenced by (i) the Senior Notes, (ii) the 2016 Unsecured
Notes issued in exchange for all or any portion of the Senior Notes and (iii)
the 2016 Secured Notes;”
(iv)    Section 7.02(m) of the Existing Agreement is hereby amended and restated
in its entirety to read as follows:
“(m)    any refinancings, refundings, replacements or exchanges of the Senior
Notes in whole or in part following the Amendment No. 4 Effective Date; provided
that (i) no Default exists immediately prior to (except to the extent such
Default would be cured by), or would result from, any such refinancing,
refunding, replacement or exchange on a Pro Forma Basis, (ii) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
replacement or exchange except by an amount equal to fees and expenses
reasonably incurred in connection with such refinancing, refunding, replacement
or exchange and any accrued and unpaid interest thereon, (iii) the direct or any
contingent obligor with respect thereto is not changed as a result of or in
connection with such refinancing, refunding, replacement or exchange, (iv) such
Indebtedness is unsecured, (v) no portion of such Indebtedness is scheduled to
be paid (either at maturity or as amortization or as a mandatory prepayment)
prior to 91 days after the Maturity Date of any Revolving Loan hereunder and
(vi) the material terms and conditions of such Indebtedness are consistent with,
or, taken as a whole, no less favorable in any material respect to the Borrower
than, the terms of the Senior Notes Indenture;”
(v)    Section 7.02 of the Existing Agreement is hereby amended by deleting the
word “and” after clause (o), adding “; and” immediately before the “.” in clause
(p), and adding the following as a new clause (q) immediately before the “.”:
“(q)    any refinancings, refundings, replacements or exchanges of the First
Lien Notes in whole or in part following the Amendment No. 4 Effective Date;
provided that (i) no Default exists immediately prior to (except to the extent
such Default would be cured by), or would result from, any such refinancing,
refunding, replacement or exchange on a Pro Forma Basis, (ii) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
replacement or exchange except by an amount equal to any premiums required to be
paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding,




-8-
    



--------------------------------------------------------------------------------





replacement or exchange and any accrued and unpaid interest thereon, (iii) the
direct or any contingent obligor with respect thereto is not changed as a result
of or in connection with such refinancing, refunding, replacement or exchange,
(iv) such Indebtedness is in compliance with the terms and conditions of the
First Lien Intercreditor Agreement, (v) no portion of such Indebtedness is
scheduled to be paid (either at maturity or as amortization or as a mandatory
prepayment) prior to 91 days after the Maturity Date of any Revolving Loan
hereunder and (vi) the material terms and conditions of such Indebtedness are
consistent with, or, taken as a whole, no less favorable in any material respect
to the Borrower than, the terms of the First Lien Notes Indenture”
(k)Transactions with Affiliates. Section 7.08 of the Existing Agreement is
hereby amended and restated in its entirety to read as follows:
“Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (i) transactions
between or among the Loan Parties (other than Holdings) and (ii) transactions
contemplated by that certain offering memorandum, dated May 10, 2016, delivered
in connection with the 2016 Unsecured Notes.”
(l)Burdensome Agreements. Section 7.09 of the Existing Agreement is hereby
amended and restated in its entirety to read as follows:
“Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for any agreement in effect (A) on the Closing Date and set forth on
Schedule 7.09 (including the Term Documents, the Senior Notes Indenture, the
Senior Exchangeable Notes Indenture and the Second Lien Notes Documents), (B) at
the time any Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (C) on the effective date of any refinancing,
refunding, replacement or exchange of the Senior Notes pursuant to Section
7.02(m) and contained in the indentures or other documents that evidence, or
that are executed and delivered by the Loan Parties in connection with, such
refinancing, refunding, replacement or exchange, (D) on the date of issuance of
the 2014 Notes and contained in the indentures or other documents that evidence,
or that are executed and delivered by the Loan Parties in connection with, the
2014 Notes, (E) on the date of issuance of the 2016 Notes and contained in the
indentures, note purchase agreements or other documents that evidence, or that
are executed and delivered by the Loan Parties in connection with, the 2016
Notes or (F) on the effective date of any refinancing, refunding, replacement or
exchange of the First Lien Notes pursuant to Section 7.02(q) and contained in
the indentures or other documents that evidence, or that are executed and
delivered by the Loan Parties in connection with, such refinancing, refunding,
replacement or exchange, (ii) of any Subsidiary to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person, except for (A) any
agreement in effect on the Closing Date and set forth on Schedule 7.09
(including the Term Documents, the Term Intercreditor Agreement, the
Intercreditor Agreement, the Senior Notes Indenture, the Senior Exchangeable
Notes Indenture and the Second Lien Notes Documents) or (B) the First Lien
Intercreditor Agreement,




-9-
    



--------------------------------------------------------------------------------





the 2014 Intercreditor Agreement, the 2016 Intercreditor Agreement and the
indentures, note purchase agreements or other documents that evidence, or that
are executed and delivered by the Loan Parties in connection with, the 2014
Notes and the 2016 Notes; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under (x) Section 7.02(f) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness or (y) Sections 7.02(d), (i), (j), (k), (m), (n) and (q) so long as
such negative pledge does not limit the ability of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person to secure the Obligations.”
(m)Prepayments, Etc. of Indebtedness.
(i)    Section 7.15(b) of the Existing Agreement is hereby amended and restated
in its entirety to read as follows:
“(b)    regularly scheduled or required repayments, purchases or redemptions of
Indebtedness set forth in Schedule 7.02 (except any such repayment, purchase or
redemption subject to Section 7.15(d) below) and refinancings, refundings,
replacements and exchanges of such Indebtedness and any Senior Notes or First
Lien Notes in compliance with Section 7.02(d), Section 7.02(m) or Section
7.02(q), as applicable;”
(ii)    Section 7.15(d) of the Existing Agreement is hereby amended and restated
in its entirety to read as follows:
“(d)    the prepayment, purchase, redemption, defeasance or satisfaction of any
Indebtedness (including, without limitation, the 2014 Notes, the Senior Notes
and the 2016 Notes) so long as the Prepayment Conditions are satisfied on a Pro
Forma Basis immediately after giving effect to such prepayment, purchase,
redemption, defeasance or satisfaction;
(iii)    Section 7.15 of the Existing Agreement is hereby amended by deleting
the “and” after clause (h) thereof, replacing the “.” at the end of clause (i)
thereof with a “;” and adding the following as new clauses (j) and (k):
“(j)    notwithstanding any other provision contained in this Section 7.15 or
elsewhere in this Agreement to the contrary, the prepayment, redemption,
purchase, defeasance or exchange of all or any portion of the Senior Notes for
the 2016 Unsecured Notes, in each case, with (for the avoidance of doubt) such
prepaid, redeemed, purchased, defeased or exchanged Senior Notes being
permanently retired; and
(k)    prepayments, redemptions, defeasances or satisfactions of Indebtedness
made with net proceeds from Dispositions applied in accordance with Section 4.07
of the First Lien Notes Indenture and permitted under Section 7.05(h).”
(n)Events of Default. Section 8.01 of the Existing Agreement is hereby amended
by (i) replacing the “.” at the end of clause (o) with “; or” and (ii) adding
the following as a new clause (p) at the end thereof:
“(p)    At any time following the issuance of the 2016 Secured Notes and the
execution and delivery of the 2016 Intercreditor Agreement by the parties
thereto, (i) the 2016 Intercreditor Agreement shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid,




-10-
    



--------------------------------------------------------------------------------





binding and enforceable against any holder of the 2016 Secured Notes, in each
case except pursuant to the express terms thereof; (ii) all or any material
portion of the Obligations cease to constitute “Senior Priority Obligations” (or
any comparable defined term) under the 2016 Intercreditor Agreement; (iii) the
Borrower or any other Loan Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of the
2016 Intercreditor Agreement, (B) that the 2016 Intercreditor Agreement exists
for the benefit of the Administrative Agent, the Lenders and the Issuing Bank or
(C) limitations set forth in the 2016 Intercreditor Agreement upon application
of proceeds from any source to payment of principal of, or premium or interest
on, the 2016 Secured Notes; or (iv) any holders of the 2016 Secured Notes shall,
directly or indirectly, disavow or contest in any manner the effectiveness,
validity or enforceability of any material term of the 2016 Intercreditor
Agreement.”
(o)Appointment and Authority. Section 9.01(b) of the Existing Agreement is
hereby amended and restated in its entirety to read as follows:
“(b)    Each of the Lenders (including in its capacity as a Secured Bank Product
Provider) hereby further authorizes the Administrative Agent to enter into the
2016 Intercreditor Agreement, the First Lien Intercreditor Agreement and the
2014 Intercreditor Agreement, and any respective amendments thereto on behalf of
such Lender. Without limiting the generality of the foregoing, each of the
Lenders hereby authorizes and directs the Administrative Agent to bind each
Lender to the actions required by such Lender under the terms of the 2016
Intercreditor Agreement, the First Lien Intercreditor Agreement and the 2014
Intercreditor Agreement and any respective amendments thereto.”
(p)Collateral and Guaranty Matters. Section 9.10(d) of the Existing Agreement is
hereby amended and restated in its entirety to read as follows:
“(d)    to enter into the 2016 Intercreditor Agreement, the 2014 Intercreditor
Agreement and the First Lien Intercreditor Agreement and any respective
amendments thereto.”
(q)Bail-In of EEA Financial Institutions. Article XI of the Existing Agreement
is hereby amended by adding the following new Section 11.23 thereto:
“Section 11.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;




-11-
    



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”
(r)Subject to Intercreditor Agreements. Section 11.22 of the Existing Agreement
is hereby amended and restated in its entirety to read as follows:
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Secured Parties pursuant to the Collateral Documents
are expressly subject to the 2016 Intercreditor Agreement, the First Lien
Intercreditor Agreement and the 2014 Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Administrative Agent hereunder or under
the 2016 Intercreditor Agreement, the First Lien Intercreditor Agreement or the
2014 Intercreditor Agreement is subject to the limitations and provisions of the
2016 Intercreditor Agreement, the First Lien Intercreditor Agreement and the
2014 Intercreditor Agreement. In the event of any conflict between the terms of
the 2016 Intercreditor Agreement, the First Lien Intercreditor Agreement or the
2014 Intercreditor Agreement and the terms of this Agreement, the terms of the
2016 Intercreditor Agreement, the First Lien Intercreditor Agreement or the 2014
Intercreditor Agreement (as applicable) shall govern. Except as otherwise
expressly set forth in the 2016 Intercreditor Agreement, the First Lien
Intercreditor Agreement or the 2014 Intercreditor Agreement, in the event of any
conflict between the terms of the 2016 Intercreditor Agreement and the terms of
the First Lien Intercreditor Agreement or the 2014 Intercreditor Agreement, the
First Lien Intercreditor Agreement or the 2014 Intercreditor Agreement (as
applicable) shall govern.”
(s)Schedule 2.01 – Revolving Commitments and Applicable Percentages. Schedule
2.01 to the Existing Agreement is hereby amended and replaced in its entirety
with the schedule attached to this Amendment as Exhibit A.
Section 3.Representations Correct. By its execution of this Amendment, each Loan
Party hereby certifies that:
(a)    This Amendment has been duly authorized by all necessary corporate or
other organizational action and has been duly executed and delivered by each
Loan Party and constitutes a legal, valid and binding obligation of each Loan
Party, enforceable against such Loan Party in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);
(b)    Neither the execution, delivery or performance by any Loan Party of this
Amendment (i) will contravene any provision of any law, statute, rule or
regulation or any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Collateral




-12-
    



--------------------------------------------------------------------------------





Documents) upon any of the property or assets of any Loan Party or any of its
respective Subsidiaries pursuant to the terms of, any indenture, mortgage, deed
of trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject (except, in the case of preceding clauses (i) and
(ii), any contravention, breach, default and/or conflict, that would not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect) or (iii) will violate any provision of the certificate
or articles of incorporation, certificate of formation, limited liability
company agreement or by-laws (or equivalent organizational documents), as
applicable, of any Loan Party or any of its respective Subsidiaries; and
(c)    Except to the extent the failure to obtain or make the same would not
reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Amendment No. 4 Effective Date and which remain in full
force and effect on the Amendment No. 4 Effective Date and (y) filings which are
necessary to perfect the security interests created under the Collateral
Documents), or exemption by, any governmental or public body or authority, or
any subdivision thereof, is required to be obtained or made by, or on behalf of,
any Loan Party to authorize, or is required to be obtained or made by, or on
behalf of, any Loan Party in connection with, the execution, delivery and
performance of this Amendment.
Section 4.Effectiveness. This Amendment shall become effective as of the date
hereof (the “Amendment No. 4 Effective Date”), subject to the satisfaction or
waiver of the following conditions:
(a)    Counterparts of this Amendment shall have been executed and delivered by
the Borrower, the other Loan Parties, the Issuing Bank and the Lenders, and the
Administrative Agent shall have executed and delivered an acknowledgement
counterpart of this Amendment;
(b)    The Administrative Agent’s receipt of a duly executed certificate of an
appropriate officer of each Loan Party, certifying (i) that the copies of each
Loan Party’s certificate or articles of incorporation, certificate of formation,
limited liability company agreement or by-laws (or equivalent organizational
documents), as applicable, (x) as certified and delivered to the Administrative
Agent on the date that such Loan Party became a Loan Party, remain in full force
and effect as of the Amendment No. 4 Effective Date without modification or
amendment since such original delivery or (y) as certified as of a recent date
by the appropriate Governmental Authority of the jurisdiction of such Loan
Party’s organization or formation (or, in the case of the limited liability
company agreement or by-laws (or equivalent organizational documents) of such
Loan Party, as certified by such appropriate officer) and attached to such
officer’s certificate, are true, correct and complete and in full force and
effect as of the Amendment No. 4 Effective Date, (ii) that the copies of each
Loan Party’s resolutions approving and adopting this Amendment, the transactions
contemplated herein, and authorizing the execution and delivery thereof, as
attached to such officer’s certificate, are true, correct and complete copies
and in full force and effect as of the Amendment No. 4 Effective Date and (iii)
as to incumbency certificates identifying the officers of each Loan Party that
are authorized to execute this Amendment and to act on such Loan Party’s behalf
in connection with this Amendment and the other Loan Documents;


(c)    The Administrative Agent shall have received certificates of good
standing or the equivalent (if any) for each Loan Party from such Loan Party’s
jurisdiction of organization or formation, in each case certified as of a recent
date by the appropriate Governmental Authority;


(d)    The Administrative Agent shall have received from Hughes Hubbard & Reed
LLP, special counsel to the Loan Parties, an opinion addressed to the
Administrative Agent and each of the




-13-
    



--------------------------------------------------------------------------------





Lenders and dated the Amendment No. 4 Effective Date with respect to such
matters as the Administrative Agent may reasonably request in form and substance
reasonably satisfactory to the Administrative Agent;


(e)    The Administrative Agent shall have received from Ian R. Scheinmann,
Esq., Senior Vice President, Legal Affairs of Holdings, an opinion addressed to
the Administrative Agent and each of the Lenders and dated the Amendment No. 4
Effective Date with respect to such matters as the Administrative Agent may
reasonably request in form and substance reasonably satisfactory to the
Administrative Agent;
(f)    The Administrative Agent shall have received from Davis Graham & Stubbs
LLP, special Colorado counsel to the Loan Parties, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Amendment No. 4
Effective Date with respect to such matters as the Administrative Agent may
reasonably request in form and substance reasonably satisfactory to the
Administrative Agent;
(g)    The Administrative Agent shall have received from DLA Piper LLP, special
Georgia, Maryland, Massachusetts and Virginia counsel to the Loan Parties, an
opinion addressed to the Administrative Agent and each of the Lenders and dated
the Amendment No. 4 Effective Date with respect to such matters as the
Administrative Agent may reasonably request in form and substance reasonably
satisfactory to the Administrative Agent;
(h)    The Administrative Agent shall have received from Bose McKinney & Evans
LLP, special Indiana counsel to the Loan Parties, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Amendment No. 4
Effective Date with respect to such matters as the Administrative Agent may
reasonably request in form and substance reasonably satisfactory to the
Administrative Agent;
(i)     (A)(i) the representations and warranties set forth in Article V of the
Credit Agreement and in each other Loan Document shall be true and correct in
all material respects on and as of the Amendment No. 4 Effective Date, both
before and after giving effect to this Amendment, with the same effect as though
made on and as of the Amendment No. 4 Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, (ii) the representations and warranties in Section 3 of this Amendment
shall be true and correct in all material respects as of the Amendment No. 4
Effective Date and (iii) no Default shall exist as of the date hereof and after
giving effect to this Amendment, and (B) the Administrative Agent shall have
received a certificate of an appropriate officer of the Borrower certifying
that, after giving effect to this Amendment, the conditions set forth in the
foregoing clause (A) have been satisfied;
(j)    The Administrative Agent shall have received, for the account of each
Lender that executes and delivers to the Administrative Agent a counterpart of
this Amendment (each, a “Consenting Lender”), the extension fee specified in
that certain fee letter, dated as of the date hereof, between the Administrative
Agent and the Borrower;
(k)    All reasonable out-of-pocket costs and expenses of the Administrative
Agent, including all reasonable invoiced fees and expenses of one primary
counsel to the Administrative Agent, to the extent invoiced at least two (2)
Business Day prior to the date hereof, shall have been paid or reimbursed, on or
prior to the Amendment No. 4 Effective Date;




-14-
    



--------------------------------------------------------------------------------





(l)    On or prior to the Amendment No. 4 Effective Date, the conditions to
consummate the exchange of its outstanding 11.50% Senior Notes due 2017 for (1)
the Borrower’s 6.00% Senior Notes due 2024 and (2) warrants to purchase the
applicable number of shares of common stock, par value $0.01 per share of
Holdings, all as further described in that certain offering memorandum, dated
May 10, 2016, shall have been satisfied or waived such that this Amendment can
become effective simultaneously with such exchange;
(m)    Concurrently with the Amendment No. 4 Effective Date, the Borrower shall
have issued the 2016 Secured Notes in an aggregate principal amount equal to
$50,000,000, the net proceeds of which shall be used to repay outstanding
Revolving Loans substantially concurrently with the Amendment No. 4 Effective
Date;
(n)    The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to the Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and the applicable Loan Party relating thereto) and, if any such Mortgaged
Property is located in a special flood hazard area, evidence of flood insurance
pursuant to Section 6.07 of the Credit Agreement; and
(o)    The Administrative Agent shall have received each of the following, each
of which shall be originals or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party and by the other parties thereto, each dated the
Amendment No. 4 Effective Date and each in form and substance satisfactory to
the Administrative Agent and each of the Lenders:
(i)
the 2016 Intercreditor Agreement;

(ii)
an amendment to the 2014 Intercreditor Agreement to appropriately include the
2016 Secured Note Purchase Agreement as a Senior Priority Document (as defined
in the 2014 Intercreditor Agreement) thereunder (including related conforming
modifications) and the corresponding Grantors’ Acknowledgement and Agreement;
and

(iii)
an amendment to the First Lien Intercreditor Agreement to appropriately include
the 2016 Secured Note Purchase Agreement as a Revolving Credit Document (as
defined in the First Lien Intercreditor Agreement) thereunder (including related
conforming modifications) and the corresponding Grantors’ Acknowledgement and
Agreement.

Section 5.Fees Generally. All fees payable hereunder shall be in all respects
fully earned, due and payable on the Amendment No. 4 Effective Date and
non-refundable and non-creditable thereafter.
Section 6.Acknowledgments. Each Loan Party hereby expressly acknowledges the
terms of this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby,
(ii) in the case of each Guarantor, its guarantee of the Obligations under the
Loan Documents and (iii) its grant of Liens on the Collateral to secure the
Obligations pursuant to the Collateral Documents.




-15-
    



--------------------------------------------------------------------------------





Section 7.    Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except in accordance with Section 11.01 of the
Credit Agreement.  
Section 8.    Liens Unimpaired. After giving effect to this Amendment, neither
the modification of the Existing Agreement effected pursuant to this Amendment
nor the execution, delivery, performance or effectiveness of this Amendment:
(a)    impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or
(b)     requires that any new filings be made or other action taken to perfect
or to maintain the perfection of such Liens.
Section 9.    FATCA. For purposes of FATCA, from and after the Amendment No. 4
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Credit Agreement
and any Loan made thereunder (including any Loan that has been already
outstanding) as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
Section 10.    Entire Agreement. This Amendment, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Existing Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Existing Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.
Section 11.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 11.14 AND 11.15 OF
THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT
AND SHALL APPLY HERETO.
Section 12.    Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Section 13.    Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
facsimile or other electronic means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
Section 14.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.




-16-
    



--------------------------------------------------------------------------------





Section 15.    Reallocation. Each of the parties hereto agrees that on the
Amendment No. 4 Effective Date, the Revolving Commitments of GE Asset Based
Master Note, LLC, TD Bank, N.A., Webster Business Credit Corporation,
Amalgamated Bank and MIHI LLC (the “Assigning Lenders”) shall be deemed assigned
to the Lenders party to this Amendment and such Revolving Commitments, together
with the Assigning Lenders’ outstanding Revolving Loans and all participations
in Letters of Credit and Swingline Loans, shall be reallocated pro rata among
the Lenders as set forth on Exhibit A to this Amendment.
Section 16.    Roles. It is agreed that: (i) each of Bank of America, N.A.,
Wells Fargo Bank, National Association and JPMorgan Chase Bank, N.A. will act as
joint lead arrangers and joint lead bookrunners for this Amendment; (ii) each of
Wells Fargo Bank, National Association and JPMorgan Chase Bank, N.A. will act as
co-syndication agents for this Amendment; and (iii) PNC Bank, National
Association will act as documentation agent for this Amendment.
Section 17.    Release of Mortgage on the Mortgaged Property in Williamsburg,
PA. By its execution of this Amendment, the Required Lenders hereby approve the
release of the Mortgage on the Mortgaged Property owned by Envelope Product
Group, LLC and located at Route 866, Williamsburg, PA 16693 notwithstanding the
agreement that: (i) the Revolving Credit Collateral (as defined in the First
Lien Intercreditor Agreement) and the Fixed Asset Collateral (as defined in the
First Lien Intercreditor Agreement) be identical pursuant to the terms of the
First Lien Intercreditor Agreement (as in effect prior to the Amendment No. 4
Effective Date), and (ii) the Revolving Credit Collateral (as defined in the
2014 Intercreditor Agreement), the Senior Priority Fixed Asset Collateral (as
defined in the 2014 Intercreditor Agreement) and the Junior Priority Collateral
(as defined in the 2014 Intercreditor Agreement) be identical pursuant to the
terms of the 2014 Intercreditor Agreement (as in effect prior to the Amendment
No. 4 Effective Date).
[Remainder of Page Intentionally Left Blank]
    




-17-
    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

CENVEO CORPORATION, a Delaware corporation
By:
    /s/ Scott J. Goodwin        
Name: Scott J. Goodwin
Title:     Chief Financial Officer

CENVEO, INC., a Colorado corporation
By:
    /s/ Scott J. Goodwin        
Name: Scott J. Goodwin
Title:     Chief Financial Officer







S-1
Signature Page to Amendment No. 4
        



--------------------------------------------------------------------------------








CNMW INVESTMENTS, INC., a Delaware corporation
CENVEO SERVICES, LLC, a Colorado limited liability company
DISCOUNT LABELS, LLC, an Indiana limited liability company
CENVEO OMEMEE LLC, a Delaware limited liability company
COLORHOUSE CHINA, INC., a Colorado corporation
RX JV HOLDING, INC., a Delaware corporation
CRX JV, LLC, a Delaware limited liability company
CRX HOLDING, INC., a Delaware corporation
RX TECHNOLOGY CORP., a Delaware corporation
CADMUS PRINTING GROUP, INC., a Virginia corporation
CADMUS FINANCIAL DISTRIBUTION, INC., a Virginia corporation
GARAMOND/PRIDEMARK PRESS, INC., a Maryland corporation
CADMUS JOURNAL SERVICES, INC., a Virginia corporation
CADMUS DELAWARE, INC., a Delaware corporation
CADMUS UK, INC., a Virginia corporation
EXPERT GRAPHICS, INC., a Virginia corporation
CADMUS MARKETING GROUP, INC., a Virginia corporation
CADMUS MARKETING, INC., a Virginia corporation
CADMUS/O’KEEFE MARKETING, INC., a Virginia corporation
OLD TSI, INC., a Georgia corporation
PORT CITY PRESS, INC., a Maryland corporation


By:        /s/ Scott J. Goodwin        
Name:     Scott J. Goodwin
Title:     Chief Financial Officer














S-2
Signature Page to Amendment No. 4

--------------------------------------------------------------------------------






CADMUS INTERNATIONAL HOLDINGS, INC., a Virginia corporation
CDMS MANAGEMENT, LLC, a Delaware limited liability company
MADISON/GRAHAM COLORGRAPHICS, INC., a California corporation
VSUB HOLDING COMPANY, a Virginia corporation
VAUGHAN PRINTERS INCORPORATED, a Florida corporation
MADISON/GRAHAM COLORGRAPHICS INTERSTATE SERVICES, INC., a California corporation
COMMERCIAL ENVELOPE MANUFACTURING CO. INC., a New York corporation
CENVEO CEM, INC., a Delaware corporation
CENVEO CEM, LLC, a Delaware limited liability company
LIGHTNING LABELS, LLC, a Delaware limited liability company
NASHUA CORPORATION, a Massachusetts corporation
NASHUA INTERNATIONAL, INC., a Delaware corporation
ENVELOPE PRODUCT GROUP, LLC, a Delaware limited liability company


By:        /s/ Scott J. Goodwin        
Name:     Scott J. Goodwin
Title:     Chief Financial Officer




S-3
Signature Page to Amendment No. 4

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender and Swingline Lender
By:        /s/ Robert Q. Mahoney        
Name:     Robert Q. Mahoney
Title:         Sr. Vice President




S-4
Signature Page to Amendment No. 4

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as an Issuing Bank
By:        /s/ Robert Q. Mahoney        
Name:     Robert Q. Mahoney
Title:         Sr. Vice President






S-5
Signature Page to Amendment No. 4

--------------------------------------------------------------------------------






WELLS FARGO BANK N.A, as a Lender
By:
    /s/ Mark Bradford    
Name:    Mark Bradford
Title:    Vice President







Signature Page to Amendment No. 4
        





--------------------------------------------------------------------------------






JPMorgan Chase Bank, N.A, as a Lender
By:    /s/ Donna DiForio     Name:    Donna DiForio
Title:    Authorized Officer




S-14
Signature Page to Amendment No. 4

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:
    /s/ Maggie Smith    
Name:    Maggie Smith

Title:    Banking Officer




Signature Page to Amendment No. 4
        





--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Lender
By:
    /s/ Marguerite Sutton    
Name:    Marguerite Sutton

Title:    Vice President




Signature Page to Amendment No. 4
        





--------------------------------------------------------------------------------






ACKNOWLEDGED:
BANK OF AMERICA, N.A., as Administrative Agent
By:    /s/ Robert Q. Mahoney    
Name:     Robert Q. Mahoney
Title:    Sr. Vice President
    










S-15
Signature Page to Amendment No. 4

--------------------------------------------------------------------------------






EXHIBIT A
TO AMENDMENT


SCHEDULE 2.01


Revolving Commitments and Applicable Percentages


Name of Lender
Revolving Commitment
Applicable Percentages
BANK OF AMERICA, N.A.
$50,000,000
0.263157895%
WELLS FARGO BANK, NATIONAL ASSOCIATION
$42,500,000
0.223684211%
JPMORGAN CHASE BANK, N.A.
$42,500,000
0.223684211%
PNC BANK, NATIONAL ASSOCIATION
$35,000,000
0.184210526%
BARCLAYS BANK PLC
$20,000,000
0.105263158%
Total
$190,000,000
100.000000000%





Exhibit A-1

